Name: Commission Regulation (EC) No 656/97 of 16 April 1997 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 No L 100/6 EN Official Journal of the European Communities 17 . 4 . 97 COMMISSION REGULATION (EC) No 656/97 of 16 April 1997 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as last amended by Regulation (EC) No 82/97 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 89/97 (4), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 18 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 April 1997 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . ( 2 ) OJ No L 17, 21 . 1 . 1997, p. 1 . ( 3 ) OJ No L 253, 11 . 10 . 1993, p. 1 . 4 OJ No L 17, 21 . 1 . 1997, p. 28 . 17. 4 . 97 EN Official Journal of the European Communities No L 100/7 ANNEX Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP I I 1.10 New potatoes a) 37,43 516,74 73,42 279,68 11 547,16 6 186,09 0701 90 51 b) 219,20 246,99 27,52 72 391,12 82,55 7 338,53 0701 90 59 c) 326,95 1 514,81 26,20 1.30 Onions (other than seed) a) 32,70 451,44 64,14 244,33 10 087,95 5 404,36 0703 10 19 b) 191,50 215,78 24,04 63 243,1 1 72,12 6 41 1,16 c) 285,63 1 323,39 22,89 L 1.40 Garlic a) 168,16 2 321,52 329,87 1 256,48 51 877,36 27 791,97 0703 20 00 b) 984,80 1 109,63 123,62 325 228,17 370,85 32 969,45 c) 1 468,88 6 805,52 117,71 1.50 Leeks a) 48,53 669,98 95,20 362,61 14 971,51 8 020,60 ex 0703 90 00 b) 284,21 320,23 35,68 93 858,96 107,03 9 514,79 I c) 423,91 1 964,03 33,97 I 1.60 Cauliflowers a) 75,84 1 047,00 148,77 566,67 23 396,64 12 534,15 0704 10 10 b) 444,14 500,44 55,75 146 677,59 167,25 14 869,19 0704 10 05 c) 662,46 3 069,28 53,09 0704 10 80 L 1.70 Brussels sprouts a) 53,71 741,49 105,36 401,32 16 569,53 8 876,71 0704 20 00 b) 314,54 354,42 39,48 103 877,29 118,45 10 530,38 c) 469,16 2 173,67 37,60 I 1.80 White cabbages and red cabbages a) 43,43 599,57 85,19 324,51 13 398,16 7 177,72 0704 90 10 b) 254,34 286,58 31,93 83 995,36 95,78 8 514,89 I c) 379,36 1 757,63 30,40 1.90 Sprouting broccoli or calabrese (Brassica oleracea L convar. botrytis (L.) Alefvar. ita ­ lica Plenck) a) 105,95 1 462,68 207,83 791,65 32 685,58 17 510,46 ex 0704 90 90 b) 620,48 699,13 77,89 204 911,54 233,66 20 772,56 I c) 925,47 4 287,85 74,16 I 1.100 Chinese cabbage a) 49,93 689,30 97,94 373,07 15 403,41 8 251,98 ex 0704 90 90 b) 292,41 329,47 36,70 96 566,62 110,11 9 789,28 I c) 436,14 2 020,69 34,95 I 1.110 Cabbage lettuce (head lettuce) a) 90,53 1 249,80 177,59 676,44 27 928,51 14 901,98 0705 11 10 b) 530,17 597,38 66,55 175 088,64 199,65 17 749,31 0705 11 05 c) 790,78 3 663,79 63,37 L 0705 1 1 80 l 1.120 Endives a) 21,82 301,23 42,80 163,04 6 731,47 3 606,21 ex 0705 29 00 b) 127,78 143,98 16,04 42 200,75 48,12 4 278,03 \ c) 190,60 883,07 15,27 I 1.130 Carrots a) 45,74 631,46 89,72 341,77 14 110,79 7 559,50 ex 0706 10 00 b) 267,87 301,82 33,62 88 462,99 100,87 8 967,78 c) 399,54 1 851,12 32,02 1.140 Radishes a) 149,40 2 062,53 293,07 1 116,31 46 089,90 24 691,49 ex 0706 90 90 b) 874,93 985,84 109,83 288 945,58 329,48 29 291,36 I c) 1 305,01 6 046,29 104,57 1.160 Peas (Pisum sativum) a) 387,38 5 347,94 759,89 2 894,48 119 506,73 64 022,68 0708 10 90 b) 2 268,62 2 556,20 284,77 749 208,42 854,31 75 949,72 0708 10 20 c) 3 383,76 15 677,46 271,15 | 0708 10 95 | I I I No L 100 /8 EN Official Journal of the European Communities 17. 4 . 97 Description L Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.170 Beans : 1.170.1 Beans (Vigna spp ., Pbaseolus ssp .^) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 152,73 894,44 1 334,10 2 108,50 1 007,82 6 181,06 299,60 112,27 106,91 1 141,19 295 385,93 47 117,20 336,82 25 241,84 29 944,24 1.170.2 Beans (Pbaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 92,92 544,17 811,66 1 282,80 613,15 3 760,52 182,27 68,31 65,04 694,29 179 711,00 28 665,82 204,92 15 356,98 18 217,90 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 543,64 810,87 1 281,56 612,56 3 756,88 182,10 68,24 64,98 693,62 179 536,93 28 638,06 204,72 15 342,11 18 200,25 1.190 Globe artichokes 0709 10 30 a) b) c)    Il   1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 259,36 1 518,90 2 265,51 3 580,57 1 711,43 10 496,43 508,77 190,66 181,54 1 937,92 501 612,61 80 012,56 571,98 42 864,69 50 850,12 1.200.2  other ex 0709 20 00 a) b) c) 506,78 2 967,87 4 426,72 6 996,30 3 344,08 20 509,64 994,11 372,54 354,73 3 786,63 980 132,79 156 341,63 1 117,63 83 756,04 99 359,29 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 1 29,66 759,33 1 132,58 1 790,01 855,58 5 247,41 254,34 95,32 90,76 968,81 250 767,63 40 000,1 1 285,95 21 429,04 25 421,14 1.220 Ribbed celery (Apium graveolens L., var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 71,66 419,66 625,95 989,29 472,86 2 900,12 140,57 52,68 50,16 535,44 138 593,31 22 107,11 158,04 1 1 843,32 14 049,66 1.230 Chantarelles 0709 51 30 a) b) c) 1 317,71 7 716,93 11 510,20 18 191,51 8 695,15 53 328,38 2 584,85 968,67 922,35 9 845,86 2 548 503,85 406 513,54 2 906,02 217 779,25 258 350,22 1.240 Sweet peppers 0709 60 10 a) b) c) 276,34 1 618,34 2 413,83 3 814,98 1 823,48 11 183,62 542,07 203,14 1 93,43 2 064,80 534 452,61 85 250,89 609,43 45 670,99 54 179,22 1.250 Fennel 0709 90 50 a) b) c) 73,55 430,73 642,46 1 015,39 485,33 2 976,61 144,28 54,07 51,48 549,56 142 248,64 22 690,17 162,20 12 155,68 14 420,21 1.270 Sweet potatoes , whole , fresh (intended for human consumption) 0714 20 10 a) b) c) 40,96 239,87 357,79 565,47 270,28 1 657,67 80,35 30,11 28,67 306,05 79 218,28 1 2 636,1 6 90,33 6 769,50 8 030,62 2.10 Chestnuts (Castanea spp .), fresh ex 0802 40 00 a) b) c) 159,46 933,85 1 392,88 2 201,41 1 052,23 6 453,43 312,80 117,22 111,62 1 191,48 308 402,02 49 193,41 351,67 26 354,11 31 263,73 2.30 Pineapples , fresh ex 0804 30 00 a) b) c) 70,63 413,63 616,95 975,08 466,06 2 858,43 138,55 51,92 49,44 527,74 136 601,25 21 789,35 155,76 1 1 673,09 1 3 847,72 17. 4 . 97 I EN I Official Journal of the European Communities No L 100/9 Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE \ c) SEK BEF/LUF GBP I 2.40 Avocados, fresh a) 114,40 1 579,34 224,41 854,79 35 292,40 18 907,00 ex 0804 40 90 b) 669,96 754,89 84,10 221 254,18 252,29 22 429,26 ex 0804 40 20 c) 999,28 4 629,83 80,08 ex 0804 40 95 L 2.50 Guavas and mangoes, fresh a) 117,58 1 623,24 230,65 878,55 36 273,43 19 432,56 ex 0804 50 00 b) 688,59 775,87 86,43 227 404,42 259,31 23 052,73 c) 1 027,06 4 758,52 82,30 2.60 Sweet oranges, fresh : 2.60.1  Sanguines and semi-sanguines a)    0805 10 42 b)      0805 10 51 c)    0805 10 37 2.60.2  Navels , navelines , navelates , salustianas , vernas , Valencia lates , Maltese , shamou ­ tis , ovalis, trovita and hamlins a)      0805 10 44 b)      0805 10 55 c)    0805 10 38 2.60.3  Others a) _ I -I 0805 10 39 b)      0805 10 46 c)    0805 10 59 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; clementines, wilkings and simi ­ lar citrus hybrids , fresh : 2.70.1  Clementines a) 76,61 1 057,63 150,28 572,43 23 634,19 12 661,41 0805 20 21 b) 448,65 505,52 56,32 148 166,80 1 68,95 15 020,16 c) 669,19 3 100,45 53,62 2.70.2  Monreales and satsumas a) 49,67 685,71 97,43 371,13 15 323,19 8 209,01 0805 20 23 b) 290,88 327,76 36,51 96 063,77 109,54 9 738,30 c) 433,87 2010,17 34,77 2.70.3  Mandarines and wilkings a) 46,79 645,95 91,78 349,61 14 434,72 7 733,03 0805 20 25 b) 274,02 308,75 34,40 90 493,73 103,19 9 173,65 l c) 408,71 1 893,61 32,75 2.70.4  Tangerines and others a) 46,75 645,40 91,71 349,31 14 422,38 7 726,42 ex 0805 20 27 b) 273,78 308,49 34,37 90 416,37 103,10 9 165,81 ex 0805 20 29 c) 408,36 1 892,00 32,72 2.85 Limes (Citrus aurantifolia), fresh a) 146,39 2 020,97 287,16 1 093,82 45 161,31 24 194,02 ex 0805 30 90 b) 857,31 965,98 107,61 283 124,12 322,84 28 701,22 c) 1 278,72 5 924,48 102,47 No L 100/ 10 I EN Official Journal of the European Communities 17. 4. 97 Description Amount of unit values per 100 kg Code Species, varieties, CN code a ) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 32,26 188,92 281,79 445,36 212,87 1 305,58 63,28 23,71 22,58 241,05 62 392,13 9 952,21 71,14 5 331,64 6 324,90 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 46,83 274,25 409,06 646,51 309,02 1 895,23 91,86 34,43 32,78 349,91 90 571,09 14 447,06 103,28 7 739,64 9 181,49 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 137,24 803,72 1 198,79 1 894,65 905,60 5 554,17 269,21 100,89 96,06 1 025,45 265 427,65 42 338,54 302,66 22 681,79 26 907,27 2.110 Water melons 0807 11 00 a) b) c) 58,21 340,90 508,46 803,61 384,11 2 355,79 114,19 42,79 40,74 434,94 1 1 2 580,47 17 957,78 128,37 9 620,42 11 412,65 2.120 Melons (other than water melons): 2.120.1  Amarillo , cuper, honey dew (including cantalene), onteniente , piel de sapo (in ­ cluding verde liso), rochet, tendrai , futuro ex 0807 19 00 a) b) c) 74,66 437,23 652,16 1 030,71 492,66 3 021,53 146,45 54,88 52,26 557,86 144 395,43 23 032,61 164,65 12 339,13 14 637,84 2.120.2  other ex 0807 19 00 a) b) c) 1 65,79 970,92 1 448,18 2 288,80 1 094,00 6 709,60 325,22 121,87 116,05 1 238,77 320 644,49 51 146,21 365,63 27 400,28 32 504,79 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c) 78,92 462,18 689,37 1 089,52 520,77 3 193,93 154,81 58,02 55,24 589,69 152 634,44 24 346,82 1 74,05 13 043,19 15 473,06 2.140.2 Other ex 0808 20 41 a) b) c) 78,15 457,67 682,64 1 078,89 515,69 3 162,77 153,30 57,45 54,70 583,93 151 145,23 24 109,28 1 72,35 12 915,93 15 322,09 2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 1 56,60 917,10 1 367,90 2 161,93 1 033,35 6 337,68 307,19 115,12 109,61 1 170,11 302 870,66 48 311,10 345,36 25 881,44 30 703,00 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 146,66 858,89 1 281,08 2 024,70 967,76 5 935,40 287,69 107,81 1 02,66 1 095,84 283 646,31 45 244,61 323,44 24 238,64 28 754,16 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 251,21 1 471,17 2 194,32 3 468,05 1 657,65 10 166,59 492,78 184,67 1 75,84 1 877,03 485 850,19 77 498,29 554,01 41 517,73 49 252,23 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 91,30 534,68 797,51 1 26043 602,46 3 694,96 179,10 67,12 63,91 682,19 176 577,85 28 166,05 201,35 15 089,24 17 900,28 17. 4 . 97 HEN ] Official Journal of the European Communities No L 100/ 11 Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP 2.190 Plums a) 111,14 1 534,33 218,01 830,43 34 286,69 18 368,22 0809 40 10 b) 650,87 733,38 81,70 214 949,21 245,10 21 790,11 0809 40 40 c) 970,81 4 497,89 77,79 2.200 Strawberries a) 183,50 2 533,29 359,96 1 371,10 56 609,75 30 327,23 0810 10 10 b) 1 074,63 1 210,86 1 34,89 354 896,34 404,68 35 977,01 0810 10 05 c) 1 602,87 7 426,34 128,44 I || 0810 10 80 2.205 Raspberries a) 1 741,59 24 043,35 3 416,34 13 013,07 537 280,52 287 834,32 0810 20 10 b) 10 199,31 1 1 492,20 1 280,27 3 368 304,72 3 840,83 341 456,14 l c) 15 212,79 70 483,02 1 219,05 2.210 Fruit of the species Vaccinium myrtillus a) 2 140,29 29 547,56 4 198,44 15 992,14 660 279,46 353 727,87 0810 40 30 b) 12 534,22 14 123,09 1 573,36 4 139 406,47 4 720,1 1 419 625,26 I c) 18 695,43 86 61 8,61 1 498,12 I 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 35,00 483,19 68,66 261,52 10 797,50 5 784,48 0810 50 10 b) 204,97 230,95 25,73 67 691,40 77,19 6 862,10 0810 50 20 c) 305,72 1 416,47 24,50 0810 50 30 | 2.230 Pomegranates a) 124,96 1 725,12 245,12 933,69 38 550,16 20 652,26 ex 0810 90 85 b) 731,81 824,57 91,86 241 677,64 275,58 24 499,66 c) 1 091,53 5 057,19 87,47 2.240 Khakis (including sharon fruit) a) 244,06 3 369,35 478,75 1 823,60 75 292,51 40 336,04 ex 0810 90 85 b) 1 429,29 1 610,47 179,41 472 021,80 538,24 47 850,40 I c) 2 131,86 9 877,23 170,83 2.250 Lychees a) 152,35 2 103,25 298,85 1 138,35 46 999,97 25 179,04 ex 0810 90 30 b) 892,21 1 005,31 111,99 294 650,99 335,99 29 869,74 \ c) 1 330,78 6 165,68 106,64